Citation Nr: 0902984	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code (Montgomery GI Bill benefits), beyond 
November 24, 2004.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel









INTRODUCTION

The veteran served on active duty from July 1994 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on November 
23, 1994; it is neither claimed nor shown that he had 
additional active duty service after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on November 24, 2004.

3.  The veteran filed his claim for Chapter 30 educational 
benefits in January 2007.

4.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability.


CONCLUSION OF LAW

The criteria for an extension of the ending date for 
educational assistance benefits under Chapter 30 beyond 
November 24, 2004, have not been met.  38 U.S.C.A. § 3031 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 21.7050, 21.7051 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable in cases where the law is 
determinative of the issue on appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Accordingly, the Board finds that the 
provisions of the VCAA are not applicable to the present 
issue and, as such, the Board is not required to address 
efforts to comply with the VCAA.  Notwithstanding the fact 
that the VCAA is not controlling in these matters, the Board 
has reviewed the case for purposes of ascertaining that the 
appellant has had a fair opportunity to present arguments and 
evidence in support of his claim.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

The veteran had active service from July 5, 1994 to November 
23, 1994; he was honorably discharged.  The veteran reports 
that he attended Arkansas State University from August 1999 
to May 2006.  In January 2007, he filed a claim for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, on the basis that he had only recently 
become aware that he was entitled to such benefits.

As noted above, the veteran separated from active duty on 
November 23,1994.  The law provides a ten-year period of 
eligibility during which an individual may use his 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 
21.7050(a)(1)(ii)(C).  There is no evidence of record that 
demonstrates any active duty after November 23, 1994, nor has 
the veteran made any such assertion.

Applicable law and regulations provide that an extended 
period of eligibility may be granted when it is determined 
that the veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's own willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a)(2).  

As noted above, the veteran does not assert that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability.  Rather, it is 
the veteran's contention that he was unaware that he had a 
time limit on receiving education benefits.  He contends that 
VA was negligent in not informing him of the particulars of 
his eligibility for education benefits.

The veteran's argument that he was not aware of the ten-year 
limitation for the use of benefits does not affect the 
calculation of the delimiting date as the limitation is a 
regulatory requirement.  Furthermore, VA's failure to furnish 
a claimant or potential claimant any form or information 
concerning the right to file a claim or to furnish notice of 
the time limit for the filing of a claim for educational 
assistance will not extend the time periods allowed for these 
actions.  38 C.F.R. § 21.1033(a).  Likewise, any misleading 
or incomplete information provided by military personnel 
would not entitle the veteran to a benefit he was not 
otherwise eligible to receive.  In this regard, a number of 
precedential Court decisions have held that payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by Government employees, and 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).

In the present case, it has not been established or even 
suggested that the veteran had a physical or mental 
disability that precluded a program of education during his 
basic Chapter 30 delimiting period.  As a result, the clearly 
established criteria for an extension of the Chapter 30 
delimiting period or an ending date for eligibility of 
educational assistance benefits beyond November 24, 2004, 
have not been met and the veteran's claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code (Montgomery GI Bill benefits), beyond 
November 24, 2004, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


